UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended June 30, 2014 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-19566 EARTH SEARCH SCIENCES, INC. (Exact Name of Registrant as Specified in its Charter) Nevada 87-0437723 (State or other Jurisdiction of (IRS Employer Incorporation or Organization) Identification Number) 306 Stoner Loop Road, Lakeside, MT 59922 (Address of Principal Executive Offices, Including Zip Code) Registrant's telephone number, including area code:(406) 250-7750 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by a check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting companyx Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x Number of shares of common stock outstanding at August 20, 2014: 226,907,393 EARTH SEARCH SCIENCES, INC. TABLE OF CONTENTS FORM 10-Q QUARTER ENDED June 30, 2014 PART I FINANCIAL INFORMATION Item 1. Consolidated Financial Statements (Unaudited) Page Consolidated Balance Sheets as of June 30, 2014 and March 31, 2014 3 Consolidated Statements of Expenses for the three months ended June 30, 2013 and 2014 4 Consolidated Statements of Cash Flows for the three months ended June 30, 2013 and 2014 5 Selected notes to consolidated unaudited financial statements 6-8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk 10 Item 4T. Controls and Procedures 10 PART II OTHER INFORMATION REQUIRED Item 1. Legal Proceedings 12 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 12 Item 3. Defaults Upon Senior Securities 12 Item 4. Submission of Matters of a Vote of Security Holders 12 Item 5. Other information 12 Item 6. Exhibits 12 2 EARTH SEARCH SCIENCES, INC. CONSOLIDATED BALANCE SHEETS (UNAUDITED) These financial statements have not been reviewed or audited by our Independent Registered Public Accountants. June 30, March 31, ASSETS Current assets: Cash $ $ Total current assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities: Accounts payable $ $ Accounts payable – related parties Accrued expenses Accrued interest – related parties Current portion of notes payable Current portion of convertible notes payable Derivative liability - - Settlement obligation Current portion of notes payable – related parties Total current liabilities Convertible notes payable Total liabilities - STOCKHOLDERS’ DEFICIT Series C Convertible Preferred stock, 300,000,000 shares authorized, $.001 parvalue, 31,250,000 issued and outstanding, respectively. Common stock, $.001 par value; 300,000,000 shares authorized;226,907,393 and 226,907,393 shares issued and outstanding, respectively Additional paid-in capital Treasury stock Non-controlling interest Accumulated deficit ) Total stockholders’ deficit ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ $ See accompanying notes to unaudited consolidated financial statements. 3 EARTH SEARCH SCIENCES, INC. CONSOLIDATED STATEMENTS OF EXPENSES (UNAUDITED) These financial statements have not been reviewed or audited by our Independent Registered Public Accountants. Three Months Ended June 30, Operating expenses General and administrative $ $ Total expenses Loss from operations Other income (expense) Gain on change in market value of embedded derivative - Unrealized loss on investment - - Interest expense Net Loss Loss attributable to Non-controlling interest Net loss attributable to parent company $ $ Basic and diluted: Loss per share $ $ Weighted average common shares outstanding See accompanying notes to unaudited consolidated financial statements. 4 EARTH SEARCH SCIENCES, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) These financial statements have not been reviewed or audited by our Independent Registered Public Accountants. Three Months Ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ Adjustments to reconcile net loss to cash used in operating activities: Non-controlling interest Depreciation and amortization - - Amortization of debt discount - Amortization of deferred finance costs - Change in fair value of embedded derivative - Common stock issued for services - - Changes in assets and liabilities: Accounts payable and accrued expenses Accrued interest – related parties Prepaid expenses and other current asset - - NET CASH USED IN OPERATING ACTIVITIES CASH FLOWS FROM INVESTING ACTIVITIES Purchase of investment - - NET CASH USED IN INVESTING ACTIVITIES - - CASH FLOWS FROM FINANCING ACTIVITIES Repayment on related party debt - - Proceeds from issuance of common stock of GSI - - Proceeds from issuance of convertible notes - NET CASH PROVIDED BY FINANCING ACTIVITIES - NET INCREASE IN CASH CASH AT BEGINNING OF PERIOD CASH AT END OF PERIOD $ $ SUPPLEMENTAL CASH FLOW INFORMATION: Interest paid $ $ - Taxes paid $ - $ - Non-cash financing and investing activities: Discount on notes payable from derivative liabilities $ - - See accompanying notes to unaudited consolidated financial statements. 5 EARTH SEARCH SCIENCES, INC NOTES TO CONSOLIDATED UNAUDITED FINANCIAL STATEMENTS NOTE 1 - BASIS OF PRESENTATION The accompanying unaudited interim consolidated financial statements of Earth Search Sciences, Inc. ("ESSI") have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission, and should be read in conjunction with the financial statements and notes thereto contained in ESSI's Annual Report filed with the SEC on Form 10-K for the fiscal year ended March 31, 2014. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim periods presented have been reflected herein. The results of operations for the interim periods are not necessarily indicative of the results to be expected for the full year. Notes to the financial statements which would substantially duplicate the disclosure contained in the consolidated financial statements for 2014 as reported in the 10-K have been omitted. We do not expect the adoption of recently issued accounting pronouncements to have a significant impact on our results of operations, financial position or cash flow. NOTE 2 - GOING CONCERN As shown in the accompanying financial statements, we incurred a net loss for the three months ended June 30, 2014 of $403,840, had an accumulated deficit of 79,752,139 and a working capital deficit of $23,136,071 as of June 30, 2014. These conditions raise substantial doubt as to ESSI's ability to continue as a going concern. Management is trying to raise additional capital through sales of stock and or loans to the Company. The financial statements do not include any adjustments that might be necessary if ESSI is unable to continue as a going concern. NOTE 3 – FAIR VALUE MEASUREMENTS In September 2006, the FASB issued ASC 820 which defines fair value, establishes a framework for measuring fair value, and expands disclosures about fair value measurements. The provisions of ASC 820 were effective January 1, 2008. As defined in ASC 820, fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (exit price). The Company utilizes market data or assumptions that market participants would use in pricing the asset or liability, including assumptions about risk and the risks inherent in the inputs to the valuation technique. These inputs can be readily observable, market corroborated, or generally unobservable. The Company classifies fair value balances based on the observability of those inputs. ASC 820 establishes a fair value hierarchy that prioritizes the inputs used to measure fair value. The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (level 1 measurement) and the lowest priority to unobservable inputs (level 3 measurement). The three levels of the fair value hierarchy defined by ASC 820 are as follows: Level 1 – Quoted prices are available in active markets for identical assets or liabilities as of the reporting date. Active markets are those in which transactions for the asset or liability occur in sufficient frequency and volume to provide pricing information on an ongoing basis. Level 1 primarily consists of financial instruments such as exchange-traded derivatives, marketable securities and listed equities. Level 2 – Pricing inputs are other than quoted prices in active markets included in level 1, which are either directly or indirectly observable as of the reported date. Level 2 includes those financial instruments that are valued using models or other valuation methodologies. These models are primarily industry-standard models that consider various assumptions, including quoted forward prices for commodities, time value, volatility factors, and current market and contractual prices for the underlying instruments, as well as other relevant economic measures. Substantially all of these assumptions are observable in the marketplace throughout the full term of the instrument, can be derived from observable data or are supported by observable levels at which transactions are executed in the marketplace. Instruments in this category generally include non-exchange-traded derivatives such as commodity swaps, interest rate swaps, options and collars. 6 Level 3 – Pricing inputs include significant inputs that are generally less observable from objective sources. These inputs may be used with internally developed methodologies that result in management’s best estimate of fair value. The following tables set forth assets and liabilities measured at fair value on a recurring and non-recurring basis by level within the fair value hierarchy as of June 30, 2014 and March 31, 2014. As required by ASC 820, financial assets and liabilities are classified in their entity based on the lowest level of input that is significant to the fair value measurement. The Company’s assessment of the significance of a particular input to the fair value measurement requires judgment, and may affect the valuation of fair value assets and liabilities and their placement within the fair value hierarchy levels. Liabilities Measured at Fair Value on a Recurring Basis June 30, 2014 Level 1 Level 2 Level 3 Total Derivative liabilities $ - $ - March 31, 2014 Level 1 Level 2 Level 3 Total Derivative liabilities $ - $ - The derivatives listed above are carried at fair value. The fair value amounts in current period earnings associated with the Company’s derivatives resulted from Level 3 fair value methodologies; that is, the Company’s pricing inputs that are generally less observable from objective sources. These inputs may be used with internally developed methodologies that result in management’s best estimate of fair value. NOTE 4 – CONVERTIBLE NOTES PAYABLE AND DERIVATIVE LIABILITIES As of June 30, 2014, we had $2,753,000 in convertible notes payable. These notes have a two year term and bear interest at 5%. The conversion option allows for a conversion price of $0.08 per common share and includes a reset provision that would lower the conversion rate to 80% of the price received for a share of common stock in any future qualified financing. ESSI evaluated the conversion option for derivative accounting consideration under ASC 815-15 and determined that the embedded conversion options should be classified as a liability and recorded at their fair value due to the above noted reset provision. The derivative liabilities were valued using the Black-Scholes Option Pricing Model and at the respective date of issuances were valued at $189,493 which was recorded as a discount against the convertible note payable and will be amortized into interest expense using the effective interest rate method over the terms of the notes. During the three months ended June 30, 2014 and 2013, $0 and $53,375, respectively, of the discount was amortized. At June 30, 2014, the valuation of the derivative liability was $0. During the three months ended June 30, 2014, the Company recognized no gain or loss as a result of the change in fair value of the derivative described above. The following table summarizes the derivative liabilities included in the consolidated balance sheet: Derivative Liabilities Balance at June 30, 2014 $
